       Case: 1:19-cv-06625 Document #: 1 Filed: 10/04/19 Page 1 of 8 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

MICHELLE WILLIAMS, on behalf   )
of herself and all others similarly situated,
                               )
                               )
          PLAINTIFF,           )
                               )                               Case No. 19-cv-06625
          v.                   )
                               )
CREDIT PROTECTION ASSOCIATION, )
LP,                            )
           DEFENDANT.          )                               Jury Demanded


                                       CLASS COMPLAINT

        Plaintiff, Michelle Williams, on behalf of herself and a putative class, brings this action

under the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”) and alleges:

                                  JURISDICTION AND VENUE

        1.      This Court has jurisdiction pursuant to § 1692k(d) of the FDCPA, and 28 U.S.C.

§ 1331.

        2.      Venue is proper in this District because parts of the acts and transactions occurred

here and Defendant transacts substantial business here.

                                                STANDING

        3.      Plaintiff has suffered an injury in fact that is traceable to Defendant’s conduct and

that is likely to be redressed by a favorable decision in this matter.

        4.      Specifically Plaintiff suffered a concrete informational injury as a result of

Defendant’s impersonating a government agency in connection with attempt to collect an alleged

debt from Plaintiff. Bellwood v. Dwivedi, 895 F.2d 1521, 1526-27 (7th Cir. 1990) (“Congress can

create new substantive rights, such as a right to be free from misrepresentations, and if that right
       Case: 1:19-cv-06625 Document #: 1 Filed: 10/04/19 Page 2 of 8 PageID #:1




is invaded the holder of the right can sue without running afoul of Article III, even if he incurs no

other injury[.]”).

        5.      Defendant also invaded Plaintiff’s privacy by placing his account number in a

barcode on the outside of an envelope.

                                              PARTIES

        6.      Plaintiff, Michelle Williams (“Plaintiff’), is a resident of the State of Illinois, from

whom Defendant attempted to collect a delinquent debt allegedly owed for a defaulted

Commonwealth Edison Company utility account. Plaintiff is thus a consumer as that term is

defined in 15 U.S.C. § 1692a(3) of the FDCPA.

        7.      Defendant Credit Protection Association, LP, Inc., (“CPA”) is not registered to do

business in Illinois. CPA is a Texas corporation with its principal place of business at 1999

Bryan Street, Suite 900, Dallas, Texas, 75201. (Exhibit A, Record from Texas Comptroller of

Public Accounts).

         8.     Defendant CPA operates a nationwide delinquent debt collection business and

attempts to collect debts from consumers in virtually every state, including consumers in the

State of Illinois.

         9.     CPA acts as a debt collector, as defined by § 1692a(6) of the FDCPA, because it

regularly uses the mails and/or the telephone to collect, or attempt to collect, directly or

indirectly, delinquent consumer debts.

         10.    CPA is licensed as a debt collection agency in the State of Illinois. (Exhibit B,

Record from the Illinois Department of Financial & Professional Regulation).
       Case: 1:19-cv-06625 Document #: 1 Filed: 10/04/19 Page 3 of 8 PageID #:1




                                       FACTUAL ALLEGATIONS

        11.    Plaintiff incurred an alleged debt for goods and services used for personal

purposes, originally for a Commonwealth Edison Company utility account (“alleged debt”). The

alleged debt is thus a “debt” as that term is defined at § 1692a(5) of the FDCPA.

        12.    Due to her financial circumstances, Plaintiff could not pay any debts, and the

alleged debt went into default.

        13.    CPA subsequently began collecting the alleged debt.

        14.    On or about June 17, 2019, CPA mailed Plaintiff a collection letter (“Letter”).

(Exhibit C, Collection Letter).

        15.    The Letter conveyed various information regarding the account directly to

Plaintiff, including the current balance due, the identity of the original creditor, and the original

account number.

        16.    Thus, the Letter was a communication as that term is defined at §1692a(2) of the

FDCPA.

        17.    The Letter was mailed with no envelope, as a folding post card.

        18.    Above Plaintiff’s name is a box, which states that it is “Form 1682.”

        19.    The Letter then states the year of the form as “2019”, with the first two digits in a

hollowed-out font, with the second two digits in a solid font.

        20.    In the box are the words “Important Notice.”

        21.    Finally, the word “Form” is written in vertical font next to the form number:
      Case: 1:19-cv-06625 Document #: 1 Filed: 10/04/19 Page 4 of 8 PageID #:1




           22.   All of these designs are copied from forms published by the Internal Revenue
Service.
           23.   The Letter is designed to appear that it was generated and sent by the Internal

Revenue Service.

           24.   The unique font incorporated into the stamp, which uses a hollowed-out font for

“20” and a solid font for “19,” matches that used by the IRS:




                      CPA Notice                       IRS Notice

(Excerpt from IRS Form W-4)

           25.   Furthermore, the placement of the word “Form” in a vertical font is also copied

from IRS forms issued to taxpayers:




                    CPA Notice                         IRS Notice

(Excerpt from IRS Form 1040)

           26.   CPA is using language and symbols to at least imply the communication is an

important notice sent by the Internal Revenue Service.

           27.   The FDCPA prohibits the use of any language or symbol on an envelope when

communicating with a consumer.

           28.   15 U.S.C. § 1692f of the FDCPA provides as follows:

                 Unfair practices
       Case: 1:19-cv-06625 Document #: 1 Filed: 10/04/19 Page 5 of 8 PageID #:1




                A debt collector may not use unfair or unconscionable means to collect
                or attempt to collect any debt. Without limiting the general application
                of the foregoing, the following conduct is a violation of this section:

                . . . (8) Using any language or symbol, other than the debt collector’s
                address, on any envelope when communicating with a consumer by use
                of the mails or by telegram, except that a debt collector may use his
                business name if such name does not indicate that he is in the debt
                collection business. . . .

         29.    CPA used unfair means to collect or attempt to collect a debt, in violation of 15

U.S.C. §§ 1692f, by mimicking the IRS on a collection notice.

         30.    CPA used language and symbols on an envelope other than the debt collector’s

address, in violation of 15 U.S.C. §§ 1692f(8), when it included symbols associated with the IRS

on a collection letter.

         31.    On the back of the letter is a barcode which, when scanned, reveals an account

number beginning in 3128. (Ex. C, Collection Letter).

         32.    The account number matches that of the account reported to the credit bureaus by

CPA. (Exhibit D, Excerpt of Plaintiff’s TransUnion Credit Report).

         33.    The barcode, when scanned by a device such as a smart phone, “…could ‘expose

plaintiff’s financial predicament,’ thus triggering privacy concerns under the FDCPA.” See

Douglass v. Convergent Outsourcing, 765 F.3d 299, 301-03 (3rd Cir. 2014).

         34.     Someone viewing the envelope could use the string of numbers to obtain

information about the amount of Plaintiff’s debt or other private information. See Gonzalez v.

FMS, Inc., No. 14 C 9424, 2015 U.S. Dist. LEXIS 87660, at *15 (N.D. Ill. July 6, 2015)

(explaining that such a predicament runs afoul of the FDCPA while dismissing a case for

revealing only a random string of numbers).
       Case: 1:19-cv-06625 Document #: 1 Filed: 10/04/19 Page 6 of 8 PageID #:1




        35.    CPA used language and symbols on an envelope other than the debt collector’s

address, in violation of 15 U.S.C. §§ 1692f(8), when it included a bar code containing Plaintiff’s

account number on the back of the envelope.

        36.    Defendant’s collection communications are to be interpreted under the

“unsophisticated consumer” standard. See, Gammon v. GC Services, Ltd. Partnership, 27 F.3d

1254, 1257 (7th Cir. 1994).

                                           CLASS ALLEGATIONS

        37.    Plaintiff brings this action individually and as a class on behalf of two classes:

Class 1: IRS Class

         (1) all persons similarly situated in the State of Illinois (2) from whom Defendant

        attempted to collect a debt (3) using a letter substantially similar to that attached as

        Exhibit C to Plaintiff’s Complaint (5) which states “Important Notice” and contains the

        year in two different fonts (6) sent between one year prior to the filing of this complaint

        to 20 days after.

Class 2: Barcode Class

        (1) all persons similarly situated in the State of Illinois (2) from whom Defendant

        attempted to collect a debt (3) using a letter substantially similar to that attached as

        Exhibit C to Plaintiff’s Complaint (5) which contains a barcode of Plaintiff’s account

        number on the outside of the envelope (6) sent between one year prior to the filing of

        this complaint to 20 days after.

        38.    Defendant regularly engages in debt collection, including attempting to collect

debt via the mails, in its regular course of business.
       Case: 1:19-cv-06625 Document #: 1 Filed: 10/04/19 Page 7 of 8 PageID #:1




         39.       As the Letter was a form letter, each class likely consists of more than 40 persons

from whom Defendant attempted to collect a debt using the Form Letter attached as Exhibit C.

         40.       Plaintiff Williams’s claims are typical of the claims of the classes. Common

questions of law or fact raised by this class action complaint affect all members of each class and

predominate over any individual issues. Common relief is therefore sought on behalf of all

members of each class. This class action is superior to other available methods for the fair and

efficient adjudication of this controversy.

         41.       The prosecution of separate actions by individual members of the classes would

create a risk inconsistent or varying adjudications with respect to individual members of the

classes would, as a practical matter, either be dispositive of the interests of other members of the

classes not party to the adjudication, or substantially impair or impede their ability to protect

their interests.

         42.       Plaintiff Williams will fairly and adequately protect and represent the interests of

each class. The management of the class actions proposed is not extraordinarily difficult, and the

factual and legal issues raised by this class action complaint will not require extended contact

with the members of the classes, because Defendant’s conduct was perpetrated on all members

of each class and will be established by common proof. Moreover, Plaintiff Williams has

retained counsel who has had prior classes certified, including class actions brought under the

FDCPA.

         COUNT I—FAIR DEBT COLLECTION PRACTICES ACT—IRS CLASS

         43.       Plaintiff re-alleges the above as if set forth fully in this count.

         44.       CPA used unfair means to collect or attempt to collect a debt, in violation of 15

U.S.C. §§ 1692f, by mimicking the IRS on a collection notice.
       Case: 1:19-cv-06625 Document #: 1 Filed: 10/04/19 Page 8 of 8 PageID #:1




         45.    CPA used language and symbols on an envelope other than the debt collector’s

address, in violation of 15 U.S.C. §§ 1692f(8), when it included symbols associated with the IRS

on a collection letter.

               COUNT II—FAIR DEBT COLLECTION PRACTICES ACT—BARCODE CLASS

         46.    Plaintiff re-alleges the above as if set forth fully in this count.

         47.    CPA used language and symbols on an envelope other than the debt collector’s

address, in violation of 15 U.S.C. §§ 1692f(8), when it included a bar code containing Plaintiff’s

account number on the back of the envelope.

        WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in favor of

her and the class and against Defendant as follows:

                A.        Statutory damages pursuant to 15 U.S.C. § 1692k(a)(2);

                B.        Costs and reasonable attorney fees pursuant to 15 U.S.C.
                          § 1692k(a)(3); and

                C.        Such other or further relief as the Court deems proper.


                                           JURY DEMAND

                                     Plaintiff demands trial by jury.



                                                        By: s/ Michael J. Wood
                                                        One of Plaintiff’s Attorneys

Michael Wood
Celetha Chatman
Community Lawyers Group, Ltd.
20 N. Clark Street, Suite 3100
Chicago, IL 60602
Ph: (312) 757-1880
Fx: (312) 265-3227
cchatman@communitylawyersgroup.com
